AGREEMENT FOR DIVESTMENT OF SHENZHEN PENGSANGPU


This Agreement for Divestment is entered into on July 6th, 2009 by and between:


(A)
Beijing Deli Solar Technology Development Co Ltd (“Deli Solar (Beijing)”)
with corporate headquarter office at 3/F, West Wing of Dingheng Plaza, 45A North
Fengtai Road, Beijing, China, 100071, and represented herein by Deli Du in his
capacity as CEO of Deli Solar (Beijing) (“Seller”) which is the existing
controlling shareholder of Shenzhen PengSangPu Solar Industrial Products
Corporation (“SZPSP”), and



(B)
Renzheng Qiu, identified with Identification Card No. 441426580819003 and
residential registration at Suite 501, No.43 Fengherili Garden, Longhua County,
Bao’an District, Shenzhen, Guangdong Province, China,
Hanwen Chen, identified with Identification Card No. 441426196104060039 and
residential registration at Suite 304, No.43, Fengherili Garden, Longhua County,
Bao’an District, Shenzhen, Guangdong Province, China, and
Bin Luo, identified with Identification Card No. 650300196604100016 and
residential registration at Suite 3-504, East Road of Gongbeiqian River,
Xiangzhou District, Zhuhai, Guangdong Province, China,


 
in their capacity as recipient shareholders (“Recipients”)of SZPSP with
sufficient authority to enter into this Agreement (“Divestment Agreement”)


This Agreement for Divestment is entered into according to the following terms
and conditions:
 
1 The two parties agree that The Equity Purchase Agreement and Complementary
Agreement to the Equity Purchase Agreement signed on January 9th, 2008 and the
Supplementary Agreement on Terms, Pricing and Payment signed on March 25, 2008
shall be terminated upon April 1, 2009. The two parties agree that the benchmark
date of the divestment is April 1st, 2009, after which SZPSP is no longer
considered as a subsidiary of Deli Solar (Beijing).


2 Party A shall receive full refund of RMB28.8 million yuan in cash and 939,364
shares in common stock, effective immediately after the Signing Date.


Party A so far has obtained a combination of RMB 12,960,486.30 yuan in cash from
Party B before the signing of this Agreement and therefore, the pending cash
payment for Party B shall be RMB15,839,513.70 yuan. The pending payment shall be
settled in two installments within the following two months of the Signing Date.
The first Installment of RMB8 million shall be settled within 10 days after the
Signing Date, while the remaining amount shall be settled within two months of
the Signing Date.
 

--------------------------------------------------------------------------------


 
3 Delay in payment by Party B within the two months stipulated in this Agreement
shall be subject to a penalty equal to 3% of the pending payment for every
delayed day; If the delay in payment exceeds the two months period stipulated in
this Agreement, Party B shall be subjective to a penalty equal to 5% of the
pending payment for every delayed day.


4 Common Stock Certificates of China Solar & Clean Energy Solutions, Ltd (“China
Solar”) as equity consideration for the acquisition of SZPSP shall be returned
to Party A upon signing of this Agreement. The number of common stock of China
Solar held by Renzheng Qiu, Hanwen Chen and Bin Luo is 407,064, 266,150 and
266,150, respectively.


5 Besides the full refund of the investment as described in article two, Party B
agree to the amount to be transfered to party A as an additional payment in
relation with the net profit from April 1st, 2008 to March 31st, 2009 ,the
amount will be discussed and identified by the two parties in the future.


6 Party B shall fulfill obligations stipulated in this Agreement.


7 Both parties agree to keep confidential of the business information related
with the transaction unless it is otherwise disclosed in written or obtained
from public sources.


8 This Agreement shall supercede all previous agreements, written or oral, and
be effective as of the Signing Date.


9 Disputes arising between the two Parties during the course of execution of
this Agreement shall be resolved through friendly negotiation and be subjective
to local jurisdiction.


10 The Agreement shall be effective upon the signing by the two parties.


11 The Agreement shall be held in four copies of the same form. Party A shall
preserve one copy and the three Recipients of Party B shall preserve one copy
each with the same legal effect.
 
 
(A)
Beijing Deli Solar Technology Development Co Ltd
 
Legal and authorized representative: Deli Du Signature)： Date July 6, 2009
 
/s/ Du Deli

 
(B)
Recipient Shareholders ofShenzhen PengSangPu Solar Industrial Products
Corporation
 
Renzheng Qiu (Signature)： Date June 30, 2009
 
/s/ Qiu Renzheng
 
Hanwen Chen (Signature):  Date June 30, 2009
 
/s/ Chen Hanwen
 
Bin Luo (Signature):  Date June 30, 2009
 
/s/ Luo Bin

 

--------------------------------------------------------------------------------

